Bleckley, Judge.
The power of attorney is very broad. It confers authority to pay out as well as to collect. The agency did not expire when the money was deposited in bank to the credit of the principal. Besides the evidence on the face of the power itself, there are other facts in the record going to show that the agency continued in force. We think the officers of the bank were well justified in treating checks as genuine, which were presented by the agent; bearing the name of his principal. Such checks were sufficient receipts and acquittances for the money paid out by the bank upon them. Besides, the element of ratification is in the case; and while it does not go directly to the checks, it does go to the general fact of use and control of the money by the agent. Mt is not improbable that the agent deceived his principal and abused his powers. But did he transcend the powers apparently conferred upon him? We think not. The bank did not select the agent. The principal selected him, and held him forth as her representative. If the agent’s infidelity is to injure either, the bank, we think, should not be the victim.
The points ruled by the court are numerous, all of which appear in the syllabus.
Judgment reversed.